DETAILED ACTION
1.	This office action is in response to communication filed on 08/19/2022. Claims 1, 30 and 34 have been amended. Claims 14-25, 32 and 35 have been canceled. Claims 1-13, 26-31, 33-34 and 36 are pending on this application. 

Response to Arguments
2.	Applicant’s arguments with respect to the rejection(s) of claim(s) with respect to claims 26, 30, 33 and 36 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Isohata et al. Pub. No. 2013/0313332.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 26-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the estimation". There is insufficient antecedent basis for this limitation in the claim.
Claims 27-30 are depended on claim 26; therefore, claims 27-30 included insufficient antecedent basis of "the estimation".

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 26-30, 33 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isohata et al. Pub. No. 2013/0313332.
Regarding claim 26. Fig. 1 of Ishohata et al. discloses  a data receiver (3), wherein the data receiver (3) is configured to receive a signal (frequency of Freq signal ) of a data transmitter (2; see Fig. 2 for discloses a detailed to transmitter 2 in Fig. 1) , wherein the signal (Freq) or a generation of the signal (Freq) depends on a clock signal (oscillation signal of 20; paragraph 0163 discloses oscillation signal “a clock signal”)   of a clock generator (Crystal oscillator “TCXO” 20) of the data transmitter (2), wherein the data receiver (3) is configured to determine a signal parameter (frequency of signal Freq) of the signal (Freq) and to determine , based on the signal parameter (Frequency of Freq) , an environmental parameter (temperature sensing TSENS)  to which the clock generator (20) of the data transmitter (2) or the signal is exposed (Freq), wherein the data transmitter (2) is configured to compensate a data transmitter-side modification (40 in Fig. 2) of the signal parameter (Frequency of Freq signal) prior to the estimation (110) of the signal parameter (frequency of Freq)  or the environmental parameter (temperature sensing TSENS) .  
Regarding claim 27. Data receiver according to claim 26, Fig. 1 and Fig. 2 further discloses wherein the data receiver (3) knows the data transmitter-side modification (modification of 2 in Fig. 2) of the signal parameter (frequency of Freq signal).  
Regarding claim 28. (Original) Data receiver according to claim 26, Figs. 1 and Fig. 2 further discloses wherein the data receiver (3) is configured to derive the data transmitter-side modification of the signal parameter (Frequency of Freq signal) from an intrinsic parameter (TSAT)  of the communication system of the data receiver (3) or a message (TSAT)   transmitted with the signal (Freq).  
Regarding claim 29. Data receiver according to claim 26, Figs 1 and 2 further discloses wherein the data receiver (3) is configured to derive the data transmitter-side modification of the signal parameter from a cryptographic key (secret writing of “TSAT”) or pair of keys (TSAT, TSENS) known to the data transmitter (2) and the data receiver (2).  
Regarding claim 30. Fig. 2 of Ishohata et al. discloses a system, comprising a data transmitter (2), comprising: a transmitter (2) configured to transmit a signal (Freq), wherein at least one signal parameter (frequency of Freq) of the signal (Freq) depends on an environmental parameter (temperature sensing 60 of 2)  in an environment of the data transmitter (2) and a modifier (40) for modifying the signal parameter (Frequency of Freqa) configured to modify (40) the at least one signal parameter (frequency of Freq) to reduce a receiver-side (3 in Fig. 1) reconstructable effect of the environmental parameter (temperature sensing 60) on the at least one signal parameter (Frequency of Freq signal) , wherein the modifier  (40)for modifying the signal parameter  (Frequency of Freq signal) is configured to modify (40) the at least one signal parameter (Frequency of Freq signal)  directly or a signal derived from a clock signal (clock signal l 20)of a clock generator (20) of the data transmitter (2) on which the signal  (Freq) or generation of the signal (Freq) depends, in order to modify (40) the signal parameter (Frequency of Freq signal), and a data receiver (3 in Fig. 1) according to claim 26
Regarding claim 33.  Fig. 1 of Ishohata et al. discloses a method, comprising: receiving a signal (Freq signal) of a data transmitter (2), wherein the signal (Freq signal) or a generation of the signal (freq signal) depends on a clock signal (signal of 20) of a clock generator signal (oscillation signal of 20; paragraph 0163 discloses oscillation signal “a clock signal”)  of the data transmitter (2), determining (3) a signal parameter (Frequency of Freq) of the received signal (Freq), determining, based on the determined signal parameter (Frequency of Freq signal), an environmental parameter (temperature sensing TSENS)   to which the clock generator (20) of the data transmitter (2) or the signal (Freq) is exposed, and compensating (40 in Fig. 2) a data transmitter-side modification (modification by 40 of transmitter 2) of the signal parameter (Freq) prior to determining (3) the signal parameter (Frequency  of Freq signal) or the environmental parameter (Temperature Sensing TSENS).  
Regarding claim 36. Fig. 1 of Ishohata et al. discloses A non-transitory digital storage medium having a computer program stored (paragraph 0171) thereon to perform the method comprising: receiving a signal  (Freq signal ) of a data transmitter (2; see Fig. 2 for disclosed a detailed of data transmitter 2 in Fig. 1) , wherein the signal (Freq) or a generation of the signal (Freq) depends on a clock signal (signal of 20) of a clock generator (oscillator 20; paragraph 0163 discloses oscillation signal “a clock signal”) of the data transmitter (2), determining a signal parameter (frequency of Freq signal)  of the received signal (Freq), determining, based on the determined signal parameter (Frequency of Freq), an environmental parameter (temperature sensing TSENS)  to which the clock generator (20) of the data transmitter (3) or the signa (Freq)  is exposed, and compensating (40 in Fig. 2) a data transmitter-side modification of the signal parameter (Freq)  prior to determining the signal parameter (Frequency of Freq signal) or the environmental parameter (temperature sensing TSENS)  , when said computer program is run by a computer (paragraph 0171).


Allowable Subject Matter
7.	Claims 1-13, 31 and 34 are allowed.
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination do/does not teach: wherein the data transmitter is configured to activate the microcontroller at random or pseudo-random times to influence a temperature of the transmitter or the clock generator, and/or wherein the data transmitter is configured to leave the microcontroller activated for a random or pseudo-random time to influence a temperature of the transmitter or the clock generator. 
With respect to claim 31, in addition to other elements in the claim, prior art considered individual or combination do/does not teach: 
-7-U.S. Patent Application No. 16/691,090 Attorney File No.: 110971-9380.US01 wherein the transmitter or a clock generator of the transmitter is thermally coupled to a microcontroller of the data transmitter to influence a temperature of the transmitter or the clock generator, wherein the microcontroller is activated at random or pseudo-random times to influence a temperature of the transmitter or the clock generator, and/or wherein the microcontroller is leaved activated for a random or pseudo-random time to influence a temperature of the transmitter or the clock generator.
With respect to claim 34, in addition to other elements in the claim, prior art considered individual or combination do/does not teach: wherein the transmitter or a clock generator of the transmitter is thermally coupled to a microcontroller of the data transmitter to influence a temperature of the transmitter or the clock generator, wherein the microcontroller is activated at random or pseudo-random times to influence a temperature of the transmitter or the clock generator, and/or wherein the microcontroller is leaved activated for a random or pseudo-random time to influence a temperature of the transmitter or the clock generator.


Contact Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

10/03/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845